Case 1:19-mc-00387-PGG Document1 Filed 08/19/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE EX PARTE APPLICATION OF
NICHOLAS CARTER AS RECEIVER

FOR SUTTON, LTD AND WEMBLEY, LTD
Pursuant to 28 U.S.C. § 1782,

For an Order to Obtain Discovery

In Aid of a Foreign Proceeding

Case No:

 

APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

Nicholas Carter as Receiver for Sutton, Ltd and Wembley, Ltd (“Applicant”), by and
through his undersigned counsel, respectfully applies to this Court for an order pursuant to 28
U.S.C. § 1782 authorizing Applicant to issue a subpoena duces tecum to Citi Private Bank, of
Citibank, N.A. (“Citi”), which resides and conducts business within the Southern District of New
York, at its business address at Citibank, N.A., 153 East 53rd Street, New York, NY 10002, to
produce documents for use in a Territory of the Virgin Islands (the “British Virgin Islands,”
alternatively, “BVI”) proceeding. The proposed form of subpoena duces tecum is attached to the
Declaration of Dean R. Nicyper, dated August 19, 2019 (the “Nicyper Declaration”).

This Application meets all of the statutory and discretionary factors considered under 28
USC § 1782. Applicant seeks discovery for the purpose of using it in aid of Applicant’s duties
as the court-appointed Receiver of two BVI companies, Sutton, Ltd (“Sutton”) and Wembley,
Ltd (“Wembley”) (together, the “Companies”). The Eastern Caribbean Supreme Court, Court of
Appeal for the BVI (the “BVI Court of Appeal”) issued an order dated October 10, 2018 (the
“BVI Order”) in connection with a proceeding (case no. BVIHCVAP2016/0009 & 0010 — the
“BVI Proceeding”) to determine whether to redeem the Companies’ bearer shares (the “Bearer

Shares”) and, if so, in what manner. In the BVI Order, the BVI Court of Appeal directed the
Case 1:19-mc-00387-PGG Document1 Filed 08/19/19 Page 2 of 3

appointment of a receiver of the Companies to determine whether the Bearer Shares should be
redeemed. Applicant was duly appointed the Receiver of the Companies to perform such tasks.

To comply with the BVI Order and make the determination of whether or not the Bearer
Shares should be redeemed, Applicant must first undertake to ascertain the value of the assets of
each of the Companies. Applicant’s investigation has revealed that Citi holds investments in
funds and stocks as custodian for and on behalf of both of the Companies. Applicant has made
multiple request to Citi for information regarding those investments and stocks, but Citi has not,
at this time, provided the requested information.

As aresult, Applicant is submitting the instant application to serve a subpoena duces
tecum on Citi to obtain the information required for Applicant to effectuate his duties as the
court-appointed Receiver for the Companies in the BVI Proceeding and to justify to any
challengers in that BVI Proceeding the decision he is required to make. Applicant is not using
this proceeding as an attempt to circumvent the requirements of the BVI Court, the BVI courts
are receptive to this form of discovery, and the discovery sought is not unduly burdensome or
intrusive.

In further support of this Application, and in addition to the Nicyper Declaration, and the
exhibit annexed thereto, Applicant submits the accompanying memorandum of law, the
declaration of Nicholas Carter, executed on August 19, 2019, and the exhibits annexed thereto,
and the declaration of Sara-Jane Knock, executed on August 19, 2019, and the exhibits annexed

thereto.
Case 1:19-mc-00387-PGG Document1 Filed 08/19/19 Page 3 of 3

WHEREFORE, the Applicant respectfully requests that this Court enter an Order:

1. Granting Applicant’s application to issue a subpoena duces tecum, substantially in

the form submitted with this Application, for discovery from Citi Private Bank, of Citibank, N.A.

pursuant to 28 U.S.C. § 1782;

2. Appointing the undersigned to issue and sign the subpoena, substantially in the

form submitted with this Application, and serve the subpoena in accordance with the Federal

Rules of Civil Procedure.

Dated: New York, New York
August 19, 2019

a MAN LLP
YK /) we!
Dean R. Nicyper, Esq.

Joseph Gallo, Esq.

430 Park Avenue, 10" Flor

New York, New York 10022

Tel: (212) 848-9800

Fax: (212) 848-9888
dean.nicyper@withersworldwide.com
joseph.gallo@withersworldwide.com

Attorneys for Nicholas Carter as Receiver
for Sutton, Ltd and Wembley, Ltd
